Citation Nr: 0330435	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
tumor.

2.  Entitlement to service connection for fatty tumors.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.  He served in the Republic of Vietnam from 
June 1966 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO determined the veteran had not submitted 
new and material evidence to reopen his previously denied 
claim for service connection for a gastrointestinal tumor.  
The RO also denied his claim for service connection for fatty 
tumors.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his request to reopen his claim for service 
connection for a gastrointestinal tumor and his claim for 
service connection for fatty tumors and apprised of whose 
ultimate responsibility, his or VA's, it was for obtaining 
the supporting evidence.

2.  More than one year has elapsed since the RO informed the 
veteran of this.

3.  The veteran was notified of an October 2000 rating 
decision that denied service connection for a 
gastrointestinal tumor, but he did not appeal and that rating 
decision is final and binding on him based on the evidence 
then of record.

4.  The evidence received since the October 2000 rating 
decision does not suggest the veteran's gastrointestinal 
tumor is causatively related to his appendectomy in service, 
complications, and treatment, or that it is a disease that is 
presumptively due to herbicide exposure (the dioxin in Agent 
Orange).

5.  Any fatty tumors the veteran currently has are not 
causatively related to his appendectomy in service, 
complications, and treatment or presumptively due to 
herbicide exposure.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision denying service 
connection for a gastrointestinal tumor, of which the veteran 
was notified but did not appeal, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has not been received since the 
October 2000 rating decision to reopen the claim for service 
connection for a gastrointestinal tumor.  38 U.S.C.A. §§ 
1116, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.309(e) 
(2000 & 2003).

3.  Any fatty tumors the veteran currently has were not 
incurred or aggravated in military service, including as a 
result of exposure to herbicides in service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The veteran was informed of the VCAA in an April 19, 2001 RO 
letter.  This letter explained the information or evidence 
needed to grant the requested benefit and the respective 
responsibilities, his and VA's, in obtaining such information 
and evidence.  The letter also stated that the RO would make 
a decision based on the evidence in its possession if it did 
not receive a response within 60 days of the date of its 
letter (i.e., by June 19, 2001).  He also was informed that, 
if evidence he submitted was received more than one year 
after the letter, the RO might only be able to pay benefits 
from the date of receipt of the evidence.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The RO's April 2001 letter essentially indicated that it was 
preferable the veteran responded within 60 days-which, on 
its face, is akin to the 30-day allotted response time 
invalidated by the court in the PVA case.  But the RO also 
indicated he actually had a full year to respond.  And more 
than a year has elapsed since that letter informing him of 
the VCAA.  During that time, the RO twice requested medical 
evidence from Dr. Doud, and once from the Greenwood 
Urological P.A.  In its June 5, 2001 letter, the RO repeated 
that it would make a decision based on the evidence in its 
possession if it did not receive a response within 60 days 
of the date of its letter and that if evidence he submitted 
was received more than one year after the letter, the RO 
might only be able to pay benefits from the date of receipt 
of the evidence.  In its August 27, 2001 letter indicating 
that Dr. Doud's records had not yet been received and asking 
the veteran to contact him, the RO used the same language, 
except for changing the 60-day preferred time period for 
responding to 30 days.  The RO subsequently issued a rating 
decision denying the petition to reopen the claim for 
service connection for a gastrointestinal tumor and denying 
service connection for fatty tumors.  The veteran responded 
by filing a notice of disagreement (NOD), and the RO 
subsequently issued a statement of the case (SOC).  He then 
perfected his appeal to the Board by filing a timely 
substantive appeal (VA Form 9).  

But at no time since the RO's April 2001 letter-which, 
again, was more than 1 year ago, has the veteran provided 
any additional information suggesting that additional 
evidence needs to be obtained, aside from the records of Dr. 
Doud, which the RO requested twice and informed the veteran 
of its inability to obtain these records.  See 38 U.S.C.A. 
§5103A(b); 38 C.F.R. §3.159(c)(1).  So despite the holding 
in the recent PVA case, there is no legitimate reason to 
further delay a decision in his appeal-particularly since 
no additional evidence appears forthcoming.

Moreover, the record reflects that through the SOC and 
letters from the RO to the veteran, he has been informed of 
the evidence and information necessary to substantiate his 
claims, the evidence and information that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claims-
if identified.  Therefore, the Board is satisfied the RO has 
complied with the preliminary notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Further, the RO previously had the veteran undergo a VA 
examination to obtain the necessary medical opinion 
concerning the nature and etiology of his gastrointestinal 
tumor.  See 38 U.S.C.A. § 5103A(d).  Also received were 
private medical records providing relevant information as to 
the gastrointestinal stromal tumor and the possible fatty 
tumors.  Accordingly, the Board is also satisfied the RO has 
complied with the preliminary duty to assist provisions of 
the VCAA and the implementing regulations.

So, under these circumstances, no further development is 
required to comply with the VCAA or the implementing 
regulations.

II. Analysis

Petition to Reopen the Claim for Service Connection 
for the Gastrointestinal Tumor

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Some diseases are presumptively considered to have been 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1116(a)(1)(B) provides presumptive service connection on 
the basis of herbicide exposure for each disease, in addition 
to those enumerated in § 1116(a)(2), that the Secretary 
determines, in regulations prescribed under this section, 
warrants a presumption of service-connection by reason of 
having a positive association with exposure to an herbicide 
agent, and that becomes manifest within the period (if any) 
prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Those additional diseases 
are listed in 38 C.F.R. § 3.309(e).

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3). 

The Secretary has determined, on the basis of sound medical 
and scientific evidence, that a positive association does not 
exist between (A) the exposure of humans to an herbicide 
agent, and (B) gastrointestinal tract tumors.  
See 68 Fed. Reg. 27630 - 27641, 27639 (May 20, 2003).

Here, the veteran's initial claim for service connection for 
a gastrointestinal tumor was denied in October 2000.  He did 
not appeal that decision.  Thus, it became final and binding 
on him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

Furthermore, this, in turn, means there must be new and 
material evidence to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's October 2000 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if VA has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen the claim for service connection for a 
gastrointestinal tumor was received in January 2001, several 
months prior to that cutoff date.  Therefore, the amended 
version of 38 C.F.R. § 3.156(a), providing a new definition 
of new and material evidence, does not apply to the current 
appeal.  The Board, instead, must consider the former version 
of this regulation.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era and, thus, is presumed to have been 
exposed to toxic herbicides while there.  The October 2000 RO 
rating decision denied his claim for service connection for 
his gastrointestinal tumor, despite this, because, although 
he served in Vietnam and since had received the necessary 
diagnosis confirming he had this condition, there still was 
no medical nexus evidence linking his current diagnosis to 
the herbicide exposure in service.  See, e.g., Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

The RO's based its decision denying the claim on the 
following evidence:  the veteran's service medical records 
indicating his appendix was removed during service and he 
subsequently developed a wound abscess (infection) requiring 
surgical intervention; private medical records documenting 
the removal of a malignant gastrointestinal tumor in March 
2000; and an August 2000 VA examination report.  In that 
report, the VA examiner specifically noted that the veteran's 
gastrointestinal tumor did not fall within the ambit of the 
diseases listed as presumptively due to herbicide exposure.  
The examiner did state that some tumors of the type the 
veteran had sometimes do progress to malignant soft tissue 
sarcomas, which is one of the diseases listed in § 3.309(e).

After the October 2000 rating decision, the veteran filed a 
VA Form 21-4138 (Statement in Support of Claim) in November 
2000 requesting that his gastrointestinal tumor claim "be 
amended to a claim of a presumptive condition."  In a 
January 2001 letter recounting his appendectomy and 
complications in service, he also noted possible Agent Orange 
exposure and attached a page from the Vietnam Veterans of 
America (VVA) Guide on Agent Orange.  He also submitted VA 
outpatient treatment (VAOPT) records, dated from May through 
July 2001, noting treatment for pancreatic insufficiency and 
urolithiasis and private medical records concerning various 
treatments for nephrolithiasis and urethral and 
kidney stones.  

None of the records received since the October 2000 rating 
decision are new and material.  While the evidence confirms 
the veteran had a gastrointestinal tumor, this already was 
acknowledged by the RO when previously denying his claim.  
So additional evidence indicating the very same thing is not 
new.  And as for the remainder of the additional evidence, 
there still is none causally relating his gastrointestinal 
tumor to his military service, including his appendectomy or 
subsequent complications and treatment or, alternatively, his 
exposure to herbicides.  Moreover, the Secretary of VA 
recently has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for gastrointestinal tract tumors, which is the specific 
condition at issue in this appeal.  68 Fed. Reg. 27630 - 
27641, 27639 (May 20, 2003).  There is no medical evidence of 
record to the contrary suggesting otherwise.  Cf. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("Proof of direct 
service connection thus entails proof that exposure during 
service caused the malady that appears many years later.").  
The Combee case, incidentally, arose in context of a 
radiogenic disease, but is equally applicable to other types 
of claims, as well.



While this presumption is warranted for malignant soft tissue 
sarcomas, see 38 C.F.R. §3.309(e), and the VA examiner noted 
the possibility that tumors of the type the veteran has 
sometime progress to malignant soft tissue sarcomas, 
at this time the veteran does not have this disease (i.e., 
actual current disability), and the presumption is therefore 
inapplicable.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 
U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

Accordingly, the Board finds that the evidence submitted 
since the October 2000 RO denial is not both new and 
material.  So the claim for service connection for a 
gastrointestinal tumor cannot be reopened.  Hickson v. West, 
12 Vet. App. 247 (1999).

Service Connection for Fatty Tumors

In his January 2001 letter, the veteran noted "fatty 
tumors" he had on different places on his body.  He also 
stated that he had three of them removed from his arm.  The 
May through July 2001 VAOPT records indicate the removal of 
multiple moles from his back and multiple moles on his skin.  
It does not characterize these moles as fatty tumors.  Even 
if they are fatty tumors, such tumors are not listed among 
those diseases warranting a presumption of service connection 
by reason of having positive association with exposure to an 
herbicide agent in 38 U.S.C.A. §1116(a)(1)(B) or 38 C.F.R. 
§3.309(e).  Moreover, there is no evidence of any link 
between any fatty tumors and his appendectomy, complications, 
and treatment in service.  So this claim must be denied, too, 
since the preponderance of the evidence is unfavorable-
meaning there is no doubt to resolved in the veteran's favor.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).


ORDER

The petition to reopen the claim for service connection for a 
gastrointestinal tumor is denied.

The claim for service connection for fatty tumors is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



